DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, 13, 16, 18, 19, 21-23, and 27-31 are pending in the application.
Applicant’s amendment to the claims, filed on October 29, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on October 29, 2021, is acknowledged.
Applicant’s remarks, filed on October 29, 2021 in response to the non-final rejection mailed on July 30, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restriction
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2021.
Claims 1, 4-11, 13, 16, 18, 19, 21-23, 27, 28, 30, and 31 are being examined on the merits with claims 1, 4, 20, 21, and 28 being examined only to the extent the claims 

Claim Rejections - 35 USC § 103
Claims 1, 4-10, 13, 16, 18, 19, 21, 23, 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication No. 2006/0240439 A1; cited on Form PTO-892 mailed on January 27, 2021; hereafter “Smith”) in view of 
Gardner et al. (Nucleic Acids Res. 27:2545-2553, 1999; cited on Form PTO-892 mailed on July 30, 2021; hereafter “Gardner”),
Li et al. (CN103898131A; cited on Form PTO-892 mailed on January 27, 2021; hereafter “Li”), and 
UniProt Database Accession Number C5A6U5 (May 2018, 2 pages; cited on Form PTO-892 mailed on January 27, 2021; hereafter “UniProt”). 
Reference is made to a machine translation of Li (cited on Form PTO-892 mailed on January 27, 2021).
The claims are drawn to an engineered nucleic acid polymerase comprising a Motif A region having an FLV tripeptide, wherein the amino acid sequence of the engineered polymerase is at least 90% identical to the amino acid sequence of SEQ ID NO: 1, and wherein the Motif A region FLV tripeptide comprises substitutions L408F, Y409L, and P410V numbered relative to SEQ ID NO: 1, wherein the engineered polymerase further comprises at least one additional modification at a position relative 
The reference of Smith discloses that amino acid sequence variation in the region referred to as the “motif A region” has a profound effect on the ability of polymerases to incorporate nucleotide analogues having a substituent at the 3' position which is larger than a hydroxyl group (paragraph [0064]). Smith discloses the “motif A region” refers to the three amino acids that are equivalent to L408, Y409, and P410 of 9o N polymerase (paragraphs [0063] and [0065]) and discloses that substitution mutations of all three amino acids of the motif A region can improve the ability of a polymerase to incorporate a nucleotide analogue (paragraph [0072]). Regarding the substitution mutations of the motif A region, Smith discloses a preferred substitution at L408 is F (paragraph [0081]), the most preferred substitution at Y409 is A (paragraph [0086]), and a preferred substitution at P410 is V (paragraph [0091]) and discloses a most preferred triple mutant of the motif A region is FAV (paragraph [0099]). Smith discloses the disclosed motif A substitutions may be applied to the equivalent positions in a different polymerase (paragraphs [0063] and [0065]) and the altered polymerase may be a family B DNA polymerase from hyperthermophilic archea including Pfu and Taq polymerases (paragraphs [0049] and [0050]). Smith discloses that functionally equivalent or homologous motif A regions of polymerases can be identified on the basis of amino acid sequence alignment (paragraph [0068]). Smith discloses the altered polymerase exhibits improved incorporation of desired nucleotide analogs (paragraphs [0019] and [0023]). 
The differences between Smith and the claimed invention are:

2) Smith does not explicitly disclose the substitution mutations FLV as recited in claim 1.
Regarding difference 1), the reference of Li teaches a DNA polymerase from the thermophilic bacterium Thermococcus gammatolerans (p. 1, Abstract of machine translation). Li teaches the DNA polymerase is superior to the template amplification of Pfu and Taq DNA polymerases (p. 3, bottom).
The reference of UniProt teaches the amino acid sequence of Thermococcus gammatolerans DNA polymerase, which has the motif A region amino acids L408, Y409, and P410. The amino acid sequence of Thermococcus gammatolerans DNA polymerase also has T at the position corresponding to M523 of SEQ ID NO: 1, T at the position corresponding to V524 of SEQ ID NO: 1, F at the position corresponding to L544 of SEQ ID NO: 1, and F at the position corresponding to H545 of SEQ ID NO: 1 (see Appendix B sequence alignment at pp. 32-34 of the Office action mailed on January 27, 2021). UniProt teaches the Thermococcus gammatolerans DNA polymerase is a DNA polymerase B (page 2). The amino acid sequence of Thermococcus gammatolerans DNA polymerase has 97% sequence identity to SEQ ID NO: 1 of this application (see Appendix B sequence alignment at pp. 32-34 of the Office action mailed on January 27, 2021). 
Regarding difference 2), although Smith discloses the most preferred substitution at Y409 of the 9o N polymerase is with A and discloses a most preferred triple mutant of o N polymerase corresponds to Y412 of Vent polymerase and, citing to the reference of Gardener, discloses that substitutions at position Y412 of Vent polymerase increased ribonucleotide incorporation (paragraph [0007]). The reference of Gardner discloses that a Y412L substitution increased ribonucleotide incorporation (p. 2551, column 1, middle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Li, UniProt, and Gardner to modify the Thermococcus gammatolerans DNA polymerase of Li with the motif A substitutions FLV. 
One would have selected FLV as the substitution mutations at the motif A region because Smith disclosed that altered polymerases include three amino acid substitution mutations in the motif A region at residues 408-410; Smith disclosed a most preferred triple mutant of the motif A region is FAV, however, taught the substitution of Y409L when there are substitutions at the first and third amino acids of the motif A region; and Smith and Gardner taught a corresponding mutation (Y412L) in the motif A region of Vent polymerase increased ribonucleotide incorporation. One would have had a reasonable expectation of success to make a variant polymerase with FLV at the motif A region because of the disclosures of Smith regarding a variant with the substitutions L408F, Y409L, and P410V and the teachings of Smith and Gardner regarding a corresponding Y412L mutation in Vent polymerase. 
Thermococcus gammatolerans DNA polymerase of Li because Smith taught applying the motif A substitutions to other family B DNA polymerases from hyperthermophilic archea at the equivalent positions including Pfu and Taq polymerase and Li taught a family B DNA polymerase from a thermophilic archeon with the same motif A residues as Smith and with superior template amplification relative to Pfu and Taq. 
Regarding claims 13, 16, and 31, the amino acid sequence of UniProt with motif A modified to have F at position 408, L at position 409, and V at position 410 comprises a segment that has 100% identity to the amino acid sequence of SEQ ID NO: 12 of this application.
Therefore, the engineered polymerase of claims 1, 4-10, 13, 16, 18, 19, 21, 23, 27, 28, 30, and 31 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: Beginning at p. 8 of the remarks, the applicant argues there is no reasonable expectation of success since Smith discloses the most preferred substitution at Y409 is Y409A in order to incorporate nucleotide analogs modified at the 3’ sugar hydroxyl such that the substituent is larger in size than the naturally occurring 3’ hydroxyl group. The applicant argues that Smith’s preferred substitution of A at position 409 is important because A is a simple methyl group which would prevent steric hindrance of a larger sugar moiety than the naturally occurring 3’ hydroxyl group. 
RNA, and given that Smith’s modified polymerases are for incorporation of modified bases into DNA, Smith would not have looked to Gardner for any guidance for how to modify Smith’s DNA polymerases.  
The applicant argues that even if one looked to Gardner, Gardner states the optimal substitution at position Y412 for ribonucleotide incorporation is Y412V (citing Gardner’s abstract). According to the applicant, even if one had looked to Gardner for the substitution at the Vent polymerase equivalent to 409 of SEQ ID NO: 1, the skilled artisan would have looked to the Y412V substitution as the preferred substitution. 
The applicant’s argument is not found persuasive. According to MPEP 2123.I, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” and although Smith discloses the most preferred substitution at Y409 is with A, Smith explicitly discloses Y409L substitution when there are substitutions at the first and third amino acids of the motif A region. Also, Gardner discloses replacing Y with L in the position corresponding to Y409 in Vent DNA polymerase.  
As for the examiner’s reliance on Gardner, Gardner supports the role of Y409 as a “steric gate”, which is consistent with the applicant’s position that one would have recognized the importance of the smaller side chain volume of A at position 409 in e.g., Chothia, C., Ann. Rev. Biochem. 53:537-572, 1984, particularly p. 545, Table 2; cited on Form PTO-892), one would have recognized that replacing Y409 with L would have reduced the side chain volume at position 409, thus allowing a larger substituent than the naturally occurring 3’ hydroxyl group. Moreover, Gardner provides precedent for replacing Y with L in the position corresponding to Y409 in Vent DNA polymerase.  
At p. 9 of the remarks, the applicant argues the combination of references fails to provide guidance for combining substitutions L408F, Y409L, and P410V with an additional modification selected from the group consisting of G165, S166, E167, K501, T514, M523, V524, L544, or H545, to create an engineered polymerase. According to the applicant, the combination fails to provide sufficient guidance for arriving at the claimed engineered polymerases.
The applicant’s argument is not found persuasive. Given a broadest reasonable interpretation, the claims encompass a nucleic acid polymerase that has the FLV tripeptide motif at the positions corresponding to 408-410 of SEQ ID NO: 1 in a sequence that already has T at the position corresponding to M523 of SEQ ID NO: 1, T at the position corresponding to V524 of SEQ ID NO: 1, F at the position corresponding to L544 of SEQ ID NO: 1, and F at the position corresponding to H545 of SEQ ID NO: 1. As noted above, the amino acid sequence of the T. gammatolerans DNA polymerase of Li (as disclosed by UniProt) has T at the position corresponding to M523 of SEQ ID NO: 
Beginning at p. 9 of the remarks, the applicant argues the motivation to combine the cited prior art cannot be the result of combining prior art elements according to known methods to yield predictable results at least because a skilled artisan would not have considered the results of the combination to be predictable because one could not have known that the claimed engineered nucleic acid polymerases would have increased on/off ratios to more easily discriminate between correct and incorrect nucleotides leading to reduced error rates and increased accuracy.
The applicant further argues the motivation to combine the cited prior art cannot be simple substitution of one known element for another to obtain predictable results at least because a skilled artisan could not have predictably substituted one known element for another with the expectation of achieving useful engineered polymerases because the cited references provide guidance for entirely different substitutions as described above and also fail to provide guidance for arriving at the claimed combination of substitutions. 
The applicant further argues the motivation to combine the cited prior art cannot be an obvious to try rationale at least because there was no recognized problem in the art having a finite number of identifiable, predictable, potential solutions nor was the 
The applicant further argues the motivation to combine the cited prior art cannot be the result of a teaching, suggestion, or motivation in the prior art that would have led a skilled artisan to modify or combine the prior art to arrive at the claimed invention at least because no teaching, suggestion, or motivation to develop the claimed polymerases exists in the cited references.
The applicant further argues the Examiner does not make clear why one would have been motivated to combine the sequence of UniProt with that of Smith, Gardner and Li, noting that while UniProt discloses a sequence with certain substitutions, UniProt does not provide any context as to the usefulness of such substitutions. According to the applicant, one would not have looked to UniProt to identify substitutions to achieve improved accuracy and processivity of a polymerase including modifications in the Motif A region and thus, the deficiency of Smith of not disclosing a DNA polymerase having amino acid differences at residues corresponding to M523, L544, and/or H545 of SEQ ID NO:1 is not cured as the references would not be reasonably combined by one of skill in the art and the substitutions are not obvious.
The applicant’s argument is not found persuasive. The reference of Smith discloses applying the motif A substitutions to other Family B DNA polymerases from hyperthermophilic archea. As described above, given a broadest reasonable interpretation, the claims encompass a nucleic acid polymerase that has the FLV tripeptide motif at the positions corresponding to 408-410 of SEQ ID NO: 1 in a sequence that already has T at the position corresponding to M523 of SEQ ID NO: 1, T T. gammatolerans Family B DNA polymerase of Li (as taught by UniProt) has T at the position corresponding to M523 of SEQ ID NO: 1, T at the position corresponding to V524 of SEQ ID NO: 1, F at the position corresponding to L544 of SEQ ID NO: 1, and F at the position corresponding to H545 of SEQ ID NO: 1 and – for the reasons set forth above, the combination of references –particularly Smith, provides motivation to apply the motif A substitutions FLV to Li’s DNA polymerase in order to confer the ability of polymerases to incorporate nucleotide analogues having a substituent at the 3' position which is larger than a hydroxyl group. While the rationale to modify the prior art may be different from the applicant’s, “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144.IV). 
At p. 12 of the remarks, the applicant argues the examiner is relying on impermissible hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
For these reasons, it is the examiner’s position that the claimed engineered nucleic acid polymerase would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections – Double Patenting
The provisional rejection of claims 1, 4-10, 13, 16, 18-21, 23, 27, 28, 30, and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 35 and 44 of co-pending U.S. non-provisional application no. 16/567,476 (reference application) in view of Smith (supra), Li (supra) and UniProt (supra) is withdrawn in view of the amendment to claims 35 and 44 of the reference application to require a Y409F or Y409H mutation. 

Conclusion
Status of the claims:
Claims 1, 4-11, 13, 16, 18, 19, 21-23, and 27-31 are pending.
Claim 29 is withdrawn from consideration.
Claim 22 is allowable over the prior art of record.
Claims 1, 4-10, 13, 16, 18, 19, 21, 23, 27, 28, 30, and 31 are rejected.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656